Exhibit 10.4

SEVERANCE AGREEMENT

This Severance Agreement (“Agreement”) is made effective as of March 28, 2011
(“Effective Date”), by and between Tessera Technologies, Inc., a Delaware
corporation (the “Company”), and Farzan Roohparvar (“Executive”).

The parties agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Cause” shall mean any of the following: (i) Executive’s gross negligence or
willful misconduct in the performance of his duties to the Company where such
gross negligence or willful misconduct has resulted or is likely to result in
material damage to the Company or its subsidiaries; (ii) Executive’s willful and
habitual neglect of or failure to perform Executive’s duties of consulting or
employment,; (iii) Executive’s commission of any act of fraud or dishonesty with
respect to the Company that causes material harm to the Company or is intended
to result in substantial personal enrichment; (iv) Executive’s failure to
cooperate with the Company in any investigation or formal proceeding initiated
by a governmental authority or otherwise approved by the Board or the Audit
Committee of the Board,; (v) Executive’s conviction of or plea of guilty or nolo
contendere to felony criminal conduct; (vi) Executive’s material violation of
the Company’s Confidentiality and Proprietary Rights Agreement (as defined
below) or similar agreement that Executive has entered into with the Company; or
(vii) Executive’s material breach of any obligation or duty under this Agreement
or material violation of any written employment or other written policies that
have previously been furnished to Executive,.

(c) “Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations and other interpretive guidance thereunder.

(d) “Good Reason” shall mean the occurrence of any of the following events or
conditions without Executive’s written consent:

(i) a material diminution in Executive’s authority, duties or responsibilities;
not including a narrowing of responsibilities reflecting overall growth in size
and complexity of the company;

(ii) a material diminution in Executive’s base compensation, unless such a
reduction is imposed across-the-board to senior management of the Company;

(iii) a material change in the geographic location at which Executive must
perform his or her duties (and the Company and Executive acknowledge and agree
that a change in the geographic location at which Executive must perform his or
her duties by more than forty-five (45) miles shall constitute a material change
for purposes of this Agreement); or

(iv) any other action or inaction that constitutes a material breach by the
Company or any successor or affiliate of its obligations to Executive under this
Agreement.

Executive must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions which have occurred without Executive’s
written consent within ninety (90) days of the occurrence of such event. The
Company or any successor or affiliate shall have a period of thirty (30) days to
cure such event or condition after receipt of written notice of such event from
Executive. Any



--------------------------------------------------------------------------------

voluntary Separation from Service for “Good Reason” following such thirty
(30) day cure period must occur no later than the date that is six (6) months
following the initial occurrence of one of the foregoing events or conditions
without Executive’s written consent. Executive’s voluntary Separation from
Service by reason of resignation from employment with the Company for Good
Reason shall be treated as involuntary.

(e) “Performance Awards” means any Stock Awards granted pursuant to the
Company’s performance-based compensation bonus plan or pursuant to any agreement
that Executive has entered into with the Company providing for an equity bonus
payment or equity vesting based upon the Executive’s or the Company’s
performance.

(f) “Permanent Disability” means Executive’s inability to perform the essential
functions of his or her position, with or without reasonable accommodation, for
a period of at least 120 consecutive days because of a physical or mental
impairment.

(g) “Separation from Service” means an involuntary separation from service
within the meaning of Section 409A of the Code.

(h) “Stock Awards” means all stock options, restricted stock, restricted stock
units and such other awards granted pursuant to the Company’s stock option and
equity incentive award plans or agreements and any shares of stock issued upon
exercise thereof.

2. Severance.

(a) If Executive has a Separation from Service as a result of Executive’s
discharge by the Company without Cause or by reason of Executive’s resignation
for Good Reason, Executive shall be entitled to receive, in lieu of any
severance benefits to which Executive may otherwise be entitled under any
severance plan or program of the Company, the benefits provided below, which,
with respect to clause (ii) and the last sentence of clause (iii) below, will be
payable in a lump sum within ten (10) days following the effective date of
Executive’s Release:

(i) The Company shall pay to Executive his or her fully earned but unpaid base
salary, when due, through the date of Executive’s Separation from Service at the
rate then in effect, plus all other benefits, if any, under any Company group
retirement plan, nonqualified deferred compensation plan, equity award plan or
agreement (other than any such plan or agreement pertaining to Stock Awards
whose treatment is prescribed by Section 2(a)(iii) below), health benefits plan
or other Company group benefit plan to which Executive may be entitled pursuant
to the terms of such plans or agreements at the time of Executive’s Separation
from Service;

(ii) Subject to Section 2(c) and Executive’s continued compliance with
Section 3, Executive shall be entitled to receive severance pay in an amount
equal to two hundred percent (200%) multiplied by Executive’s annual base salary
as in effect immediately prior to the date of Executive’s Separation from
Service;

(iii) Subject to Section 2(c) and Executive’s continued compliance with
Section 3, for the period beginning on the date of Executive’s Separation from
Service and ending on the date which is twelve (12) full months following the
date of Executive’s Separation from Service (or, if earlier, the date on which
the applicable continuation period under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) expires), the Company shall
arrange to provide Executive and his or her eligible dependents who were covered
under the Company’s health insurance plans as of the date of Executive’s
Separation from Service with health (including medical and dental) insurance
benefits substantially similar to those provided to Executive and his dependents
immediately prior to the date of such Separation from Service. If the Company is
not reasonably able to continue

 

2



--------------------------------------------------------------------------------

health insurance benefits coverage under the Company’s insurance plans, the
Company shall provide substantially equivalent coverage under other third-party
insurance sources. If any of the Company’s health benefits are self-funded as of
the date of Executive’s Separation from Service, instead of providing continued
health insurance benefits as set forth above, the Company shall instead pay to
Executive an amount equal to twelve (12) multiplied by the monthly premium
Executive would be required to pay for continuation coverage pursuant to the
COBRA for Executive and his or her eligible dependents who were covered under
the Company’s health plans as of the date of Executive’s Separation from Service
(calculated by reference to the premium as of the date of Separation from
Service); and

(iv) Subject to Section 2(c) and Executive’s continued compliance with
Section 3:

(A) The vesting and/or exercisability of each of Executive’s outstanding Stock
Awards (other than Performance Awards) providing for an exercise or purchase
price equal to or greater the fair market value, determined as of the date of
grant of such Stock Award in accordance with the terms of the applicable plan or
agreement, of the shares of stock subject to such Stock Award shall be
accelerated as to the number of Stock Awards that would vest over the twelve
(12) month period following the date of Executive’s Separation from Service had
Executive remained continuously employed by the Company during such period, with
such acceleration to be effective as of the date of Executive’s Separation from
Service.

(B) The vesting and/or exercisability of each of Executive’s outstanding Stock
Awards (other than Performance Awards) not providing for an exercise or purchase
price at least equal to the fair market value, determined as of the date of
grant of such Stock Award in accordance with the terms of the applicable plan or
agreement, of the shares of stock subject to such Stock Award shall be
accelerated as to the number of Stock Awards that would vest over the twelve
(12) month period following the date of Executive’s Separation from Service had
Executive remained continuously employed by the Company during such period, with
such acceleration to be effective as of the date of Executive’s Separation from
Service.

(C) Nothing in this Section 2(a)(iv) shall be construed to limit any more
favorable vesting applicable to Executive’s Stock Awards in the Company’s equity
plan(s) and/or the stock award agreements under which the Stock Awards were
granted. The foregoing provisions are hereby deemed to be a part of each Stock
Award and to supersede any less favorable provision in any agreement or plan
regarding such Stock Award.

(v) In the event that (A) Executive’s Separation from Service occurs in
connection with or following a separation of the Company’s Imaging & Optics
business (the “I&O Business”) from the other businesses of the Company through
an initial public offering, merger or other sale transaction, spin-off or a
split-off of the I&O Business, or a combination of some or all of these
transactions (collectively, a “Separation Event”), and (B) in connection with or
following such Separation Event, Executive is offered employment with the entity
continuing the I&O Business, or any parent or subsidiary thereof, then
(1) Executive shall not be entitled to any payments or benefits under this
Section 2(a) as a result of such Separation from Service, regardless of the
circumstances of such Separation from Service, (2) any such Separation from
Service shall be treated in the same manner as a termination of Executive’s
employment under Section 2(b) below for purposes of determining the Company’s
financial or further obligations to Executive upon such termination of
employment, and (3) this Agreement shall terminate upon Executive’s Separation
from Service

(b) Other Terminations. If Executive’s employment is terminated by the Company
for Cause, by Executive without Good Reason, or as a result of Executive’s death
or Permanent Disability, the Company shall not have any other or further
obligations to Executive under this Agreement (including any financial
obligations) except that Executive shall be entitled to receive (i) Executive’s
fully

 

3



--------------------------------------------------------------------------------

earned but unpaid base salary, through the date of termination at the rate then
in effect, and (ii) all other amounts or benefits to which Executive is entitled
under any compensation, retirement or benefit plan or practice of the Company at
the time of termination in accordance with the terms of such plans or practices,
including, without limitation, any continuation of benefits required by COBRA or
applicable law. In addition, all vesting of Executive’s unvested Stock Awards
previously granted to him by the Company shall cease and none of such unvested
Stock Awards shall be exercisable following the date of such termination. The
foregoing shall be in addition to, and not in lieu of, any and all other rights
and remedies which may be available to the Company under the circumstances,
whether at law or in equity.

(c) Release. As a condition to Executive’s receipt of any post-termination
benefits pursuant to Section 2(a) above, Executive shall execute and not revoke
a general release of all claims in favor of the Company (the “Release”) in the
form substantially similar to that attached hereto as Exhibit A (and any
applicable revocation period applicable to such Release shall have expired)
within the sixty (60) day period following the date of Executive’s Separation
from Service.

(d) Exclusive Remedy. Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided herein, all of Executive’s rights to salary,
severance, benefits, bonuses and other amounts hereunder (if any) accruing after
the termination of Executive’s employment shall cease upon such termination. In
the event of a termination of Executive’s employment with the Company,
Executive’s sole remedy shall be to receive the payments and benefits described
in this Section 2.

(e) No Mitigation. Except as otherwise provided in Section 2(a)(iii) above,
Executive shall not be required to mitigate the amount of any payment provided
for in this Section 2 by seeking other employment or otherwise, nor shall the
amount of any payment or benefit provided for in this Section 2 be reduced by
any compensation earned by Executive as the result of employment by another
employer or self-employment or by retirement benefits; provided, however, that
loans, advances or other amounts owed by Executive to the Company may be offset
by the Company against amounts payable to Executive under this Section 2.

(f) Return of the Company’s Property. If Executive’s employment is terminated
for any reason, the Company shall have the right, at its option, to require
Executive to vacate his or her offices prior to or on the effective date of
termination and to cease all activities on the Company’s behalf. Upon the
termination of his or her employment in any manner, as a condition to
Executive’s receipt of any post-termination benefits described in this
Agreement, Executive shall immediately surrender to the Company all lists, books
and records of, or in connection with, the Company’s business, and all other
property belonging to the Company, it being distinctly understood that all such
lists, books and records, and other documents, are the property of the Company.
Executive shall deliver to the Company a signed statement certifying compliance
with this Section 2(f) prior to the receipt of any post-termination benefits
described in this Agreement.

(g) Best Pay Provision.

(i) If any payment or benefit Executive would receive under this Agreement, when
combined with any other payment or benefit Executive receives pursuant to the
termination of Executive’s employment with the Company (“Payment”), would
(A) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (B) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be either
(1) the full amount of such Payment or (2) such lesser amount (with cash
payments being reduced before stock option compensation) as would result in no
portion of the Payment being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
employment taxes, income taxes, and the Excise Tax, results in Executive’s
receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.

 

4



--------------------------------------------------------------------------------

(ii) All determinations required to be made under this Section 2(g), including
whether and to what extent the Payments shall be reduced and the assumptions to
be utilized in arriving at such determination, shall be made by the nationally
recognized certified public accounting firm used by the Company immediately
prior to the effective date of the Change in Control or, if such firm declines
to serve, such other nationally recognized certified public accounting firm as
may be designated by the Company (the “Accounting Firm”). The Accounting Firm
shall provide detailed supporting calculations both to Executive and the Company
at such time as is requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any determination by the
Accounting Firm shall be binding upon Executive and the Company. For purposes of
making the calculations required by this Section 2(g), the Accounting Firm may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good-faith interpretations concerning the application of
Sections 280G and 4999 of the Code.

3. Confidentiality and Proprietary Rights. Executive and the Company have
executed the Company’s Employee Proprietary Information and Inventions
Agreement, a copy of which is attached to this Agreement as Exhibit B and
incorporated herein by reference. The Company shall be entitled to cease all
severance payments and benefits to Executive in the event of his or his or her
material breach of this Section 3.

4. Agreement to Arbitrate. Any dispute, claim or controversy based on, arising
out of or relating to Executive’s employment or this Agreement shall be settled
by final and binding arbitration in San Jose, California, before a single
neutral arbitrator in accordance with the National Rules for the Resolution of
Employment Disputes (the “Rules”) of the American Arbitration Association
(“AAA”), and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction. Arbitration may be compelled pursuant to the
California Arbitration Act (Code of Civil Procedure §§ 1280 et seq.). If the
parties are unable to agree upon an arbitrator, one shall be appointed by the
AAA in accordance with its Rules. Each party shall pay the fees of its own
attorneys, the expenses of its witnesses and all other expenses connected with
presenting its case; provided, however, Executive and the Company agree that, to
the extent permitted by law, the arbitrator may, in his or her discretion, award
reasonable attorneys’ fees to the prevailing party; provided, further, that the
prevailing party shall be reimbursed for such fees, costs and expenses within
forty-five (45) days following any such award, but in no event later than the
last day of the Executive’s taxable year following the taxable year in which the
fees, costs and expenses were incurred; provided, further, that the parties’
obligations pursuant to this sentence shall terminate on the tenth
(10th) anniversary of the date of Executive’s termination of employment. Other
costs of the arbitration, including the cost of any record or transcripts of the
arbitration, AAA’s administrative fees, the fee of the arbitrator, and all other
fees and costs, shall be borne by the Company. This Section 4 is intended to be
the exclusive method for resolving any and all claims by the parties against
each other for payment of damages under this Agreement or relating to
Executive’s employment; provided, however, that neither this Agreement nor the
submission to arbitration shall limit the parties’ right to seek provisional
relief, including without limitation injunctive relief, in any court of
competent jurisdiction pursuant to California Code of Civil Procedure § 1281.8
or any similar statute of an applicable jurisdiction. Seeking any such relief
shall not be deemed to be a waiver of such party’s right to compel arbitration.
Both Executive and the Company expressly waive their right to a jury trial.

5. At-Will Employment Relationship. Executive’s employment with the Company is
at-will and not for any specified period and may be terminated at any time, with
or without Cause or advance notice, by either Executive or the Company. Any
change to the at-will employment relationship must be by specific, written
agreement signed by Executive and an authorized representative of the Company.
Nothing in this Agreement is intended to or should be construed to contradict,
modify or alter this at-will relationship.

 

5



--------------------------------------------------------------------------------

6. General Provisions.

6.1 Successors and Assigns. The rights of the Company under this Agreement may,
without the consent of Executive, be assigned by the Company, in its sole and
unfettered discretion, to any person, firm, corporation or other business entity
which at any time, whether by purchase, merger or otherwise, directly or
indirectly, acquires all or substantially all of the assets or business of the
Company. The Company will require any successor (whether direct or indirect, by
purchase, merger or otherwise) to all or substantially all of the business or
assets of the Company expressly to assume and to agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place; provided, however, that no
such assumption shall relieve the Company of its obligations hereunder;
provided, further, that the failure of any such successor to so assume this
Agreement shall constitute a material breach of this Agreement. As used in this
Agreement, the “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise. Executive shall not be
entitled to assign any of Executive’s rights or obligations under this
Agreement. This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

6.2 Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

6.3 Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement. Either party’s failure to enforce any
provision of this Agreement shall not in any way be construed as a waiver of any
such provision, or prevent that party thereafter from enforcing each and every
other provision of this Agreement.

6.4 Governing Law and Venue. This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of California
applicable to contracts made and to be performed wholly within such State, and
without regard to the conflicts of laws principles thereof. Any suit brought
hereon shall be brought in the state or federal courts sitting in Santa Clara
County, California, the Parties hereby waiving any claim or defense that such
forum is not convenient or proper. Each party hereby agrees that any such court
shall have in personam jurisdiction over it and consents to service of process
in any manner authorized by California law.

6.5 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to Executive at the address set forth below and to the
Company at its principal place of business, or such other address as either
party may specify in writing.

 

6



--------------------------------------------------------------------------------

6.6 Survival. Sections 1 (“Definitions”), 2 (“Severance”), 3 (“Confidentiality
and Proprietary Rights”), 4 (“Agreement to Arbitrate”) and 6 (“General
Provisions”) of this Agreement shall survive termination of Executive’s
employment by the Company.

6.7 Entire Agreement. This Agreement and the Company Confidentiality and
Proprietary Rights Agreement incorporated herein by reference together
constitute the entire agreement between the parties in respect of the subject
matter contained herein and therein and supersede all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral, including, without limitation, the offer letter executed by the Company
and Executive in connection with Executive’s commencement of employment with the
Company. This Agreement may be amended or modified only with the written consent
of Executive and an authorized representative of the Company. No oral waiver,
amendment or modification will be effective under any circumstances whatsoever.

6.8 Code Section 409A Exempt.

(a) This Agreement is not intended to provide for any deferral of compensation
subject to Section 409A of the Code, and, accordingly, the severance payments
payable under Section 2(a)(ii) and the last sentence of Section 2(a)(iii), if
applicable, shall be paid no later than the later of: (i) the fifteenth
(15th) day of the third month following Executive’s first taxable year in which
such severance benefit is no longer subject to a substantial risk of forfeiture,
and (ii) the fifteenth (15th) day of the third month following first taxable
year of the Company in which such severance benefit is no longer subject to
substantial risk of forfeiture, as determined in accordance with Code
Section 409A and any Treasury Regulations and other guidance issued thereunder.
To the extent applicable, this Agreement shall be interpreted in accordance with
Code Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder.

(b) If the Executive is a “specified employee” (as defined in Section 409A of
the Code), as determined by the Company in accordance with Section 409A of the
Code, on the date of the Executive’s Separation from Service, to the extent that
the payments or benefits under this Agreement are subject to Section 409A of the
Code and the delayed payment or distribution of all or any portion of such
amounts to which Executive is entitled under this Agreement is required in order
to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code,
then such portion deferred pursuant to this Section 6.8(b) shall be paid or
distributed to Executive in a lump sum on the earlier of (i) the date that is
six (6)-months following Executive’s Separation from Service, (ii) the date of
Executive’s death or (iii) the earliest date as is permitted under Section 409A
of the Code. Any remaining payments due under the Agreement shall be paid as
otherwise provided herein.

6.9 Consultation with Legal and Financial Advisors. By executing this Agreement,
Executive acknowledges that this Agreement confers significant legal rights, and
may also involve the waiver of rights under other agreements; that the Company
has encouraged Executive to consult with Executive’s personal legal and
financial advisors; and that Executive has had adequate time to consult with
Executive’s advisors before executing this Agreement.

6.10 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

(Signature Page Follows)

 

7



--------------------------------------------------------------------------------

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

    

TESSERA TECHNOLOGIES, INC.

Dated: May 31, 2011    By:   

/s/ Robert Young

   Name:    Robert Young    Title:    President and Chief Executive Officer   
EXECUTIVE Dated: May 31, 2011    /s/ Farzan Roohparvar    Farzan Roohparvar   
Address: [address redacted]

 

8



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF CLAIMS

[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]

This General Release of Claims (“Release”) is entered into as of this     day of
            ,         , between             (“Executive”), and Tessera
Technologies, Inc., a Delaware corporation (the “Company”) (collectively
referred to herein as the “Parties”).

WHEREAS, Executive and the Company are parties to that certain Severance
Agreement effective as of March 28, 2011 (the “Agreement”);

WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under the Agreement, subject to Executive’s execution of this Release;
and

WHEREAS, the Company and Executive now wish to fully and finally to resolve all
matters between them.

NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Agreement, the adequacy of which is hereby
acknowledged by Executive, and which Executive acknowledges that he or she would
not otherwise be entitled to receive, Executive and the Company hereby agree as
follows:

1. General Release of Claims by Executive.

(a) Executive, on behalf of himself or herself and his or her executors, heirs,
administrators, representatives and assigns, hereby agrees to release and
forever discharge the Company and all predecessors, successors and their
respective parent corporations, affiliates, related, and/or subsidiary entities,
and all of their past and present investors, directors, shareholders, officers,
general or limited partners, employees, attorneys, agents and representatives,
and the employee benefit plans in which Executive is or has been a participant
by virtue of his or her employment with or service to the Company (collectively,
the “Company Releasees”), from any and all claims, debts, demands, accounts,
judgments, rights, causes of action, equitable relief, damages, costs, charges,
complaints, obligations, promises, agreements, controversies, suits, expenses,
compensation, responsibility and liability of every kind and character
whatsoever (including attorneys’ fees and costs), whether in law or equity,
known or unknown, asserted or unasserted, suspected or unsuspected
(collectively, “Claims”), which Executive has or may have had against such
entities based on any events or circumstances arising or occurring on or prior
to the date hereof or on or prior to the date hereof, arising directly or
indirectly out of, relating to, or in any other way involving in any manner
whatsoever Executive’s employment by or service to the Company or the
termination thereof, including any and all claims arising under federal, state,
or local laws relating to employment, including without limitation claims of
wrongful discharge, breach of express or implied contract, fraud,
misrepresentation, defamation, or liability in tort, and claims of any kind that
may be brought in any court or administrative agency including, without
limitation, claims under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. Section 2000, et seq.; the Americans with Disabilities Act, as
amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as amended,
29 U.S.C. § 701 et seq.; the Civil Rights Act of 1866, and the Civil Rights Act
of 1991; 42 U.S.C. Section 1981, et seq.; the Age Discrimination in Employment
Act, as amended, 29 U.S.C. Section 621, et seq. (the “ADEA”); the Equal Pay Act,
as amended, 29 U.S.C. Section 206(d); regulations of the



--------------------------------------------------------------------------------

Office of Federal Contract Compliance, 41 C.F.R. Section 60, et seq.; the Family
and Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; and the
California Fair Employment and Housing Act, California Government Code
Section 12940, et seq.

Notwithstanding the generality of the foregoing, Executive does not release the
following claims:

(i) Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(ii) Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii) Claims pursuant to the terms and conditions of the federal law known as
COBRA;

(iv) Claims for indemnity under the bylaws of the Company, as provided for by
California law or under any applicable insurance policy with respect to
Executive’s liability as an employee, director or officer of the Company;

(v) Claims based on any right Executive may have to enforce the Company’s
executory obligations under the Agreement; and

(vi) Claims Executive may have to vested or earned compensation and benefits.

(b) EXECUTIVE ACKNOWLEDGES THAT HE OR SHE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
HE OR SHE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

(c) Executive acknowledges that this Release was presented to him or her on the
date indicated above and that Executive is entitled to have twenty-one
(21) days’ time in which to consider it. Executive further acknowledges that the
Company has advised him or her that he or she is waiving his or her rights under
the ADEA, and that Executive should consult with an attorney of his or her
choice before signing this Release, and Executive has had sufficient time to
consider the terms of this Release. Executive represents and acknowledges that
if Executive executes this Release before twenty-one (21) days have elapsed,
Executive does so knowingly, voluntarily, and upon the advice and with the
approval of Executive’s legal counsel (if any), and that Executive voluntarily
waives any remaining consideration period.

(d) Executive understands that after executing this Release, Executive has the
right to revoke it within seven (7) days after his or her execution of it.
Executive understands that this Release will not become effective and
enforceable unless the seven (7) day revocation period passes and

 

2



--------------------------------------------------------------------------------

Executive does not revoke the Release in writing. Executive understands that
this Release may not be revoked after the seven (7) day revocation period has
passed. Executive also understands that any revocation of this Release must be
made in writing and delivered to the Company at its principal place of business
within the seven (7) day period.

(e) Executive understands that this Release shall become effective, irrevocable,
and binding upon Executive on the eighth (8th) day after his or her execution of
it, so long as Executive has not revoked it within the time period and in the
manner specified in clause (d) above. Executive further understands that
Executive will not be given any severance benefits under the Agreement unless
this Release is effective on or before the date that is sixty (60) days
following the date of Executive’s termination of employment.

2. No Assignment. Executive represents and warrants to the Company Releasees
that there has been no assignment or other transfer of any interest in any Claim
that Executive may have against the Company Releasees. Executive agrees to
indemnify and hold harmless the Company Releasees from any liability, claims,
demands, damages, costs, expenses and attorneys’ fees incurred as a result of
any such assignment or transfer from Executive.

3. Severability. In the event any provision of this Release is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

4. Interpretation; Construction. The headings set forth in this Release are for
convenience only and shall not be used in interpreting this Agreement. This
Release has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Release and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Release. Either party’s failure to enforce any provision
of this Release shall not in any way be construed as a waiver of any such
provision, or prevent that party thereafter from enforcing each and every other
provision of this Release.

5. Governing Law and Venue. This Release will be governed by and construed in
accordance with the laws of the United States of America and the State of
California applicable to contracts made and to be performed wholly within such
State, and without regard to the conflicts of laws principles thereof. Any suit
brought hereon shall be brought in the state or federal courts sitting in Santa
Clara County, California, the Parties hereby waiving any claim or defense that
such forum is not convenient or proper. Each party hereby agrees that any such
court shall have in personam jurisdiction over it and consents to service of
process in any manner authorized by California law.

6. Entire Agreement. This Release and the Agreement constitute the entire
agreement of the Parties in respect of the subject matter contained herein and
therein and supersede all prior or simultaneous representations, discussions,
negotiations and agreements, whether written or oral. This Release may be
amended or modified only with the written consent of Executive and an authorized
representative of the Company. No oral waiver, amendment or modification will be
effective under any circumstances whatsoever.

 

3



--------------------------------------------------------------------------------

7. Counterparts. This Release may be executed in multiple counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

(Signature Page Follows)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above.

 

EXECUTIVE     TESSERA TECHNOLOGIES, INC.

 

  By:  

 

Print Name: Farzan Roohparvar   Print Name:  

 

  Title:  

 

 



--------------------------------------------------------------------------------

EXHIBIT B

COMPANY EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS

AGREEMENT

[Attached]



--------------------------------------------------------------------------------

TESSERA, INC.

EMPLOYMENT, CONFIDENTIAL INFORMATION,

INVENTION ASSIGNMENT AND ARBITRATION AGREEMENT

As a condition of my employment with Tessera, Inc., a Delaware corporation, its
subsidiaries, affiliates, successors or assigns (together the “Company”), and in
consideration of the compensation now and hereafter paid to me by Company, the
undersigned hereby agree as follows:

1. AT-WILL EMPLOYMENT. I UNDERSTAND AND ACKNOWLEDGE THAT MY EMPLOYMENT WITH THE
COMPANY IS FOR AN UNSPECIFIED DURATION AND CONSTITUTES “AT-WILL” EMPLOYMENT. I
ALSO UNDERSTAND AND ACKNOWLEDGE THAT ANY REPRESENTATION TO THE CONTRARY IS
UNAUTHORIZED AND NOT VALID UNLESS OBTAINED IN WRITING AND SIGNED BY THE
PRESIDENT OF THE COMPANY UPON DUE AUTHORIZATION FROM THE BOARD OF DIRECTORS OF
THE COMPANY. I FURTHER UNDERSTAND AND ACKNOWLEDGE THAT MY EMPLOYMENT WITH THE
COMPANY MAY BE TERMINATED AT ANY TIME, WITH OR WITHOUT GOOD CAUSE OR FOR ANY OR
NO CAUSE, AT THE OPTION EITHER OF THE COMPANY OR MYSELF, WITH OR WITHOUT NOTICE.

2. Confidential Information.

(a) Company Information. I hereby agree at all times during the term of my
employment with the Company and thereafter, to hold in strictest confidence and
not to use, except for the benefit of the Company, or to disclose to any person,
firm or corporation any Confidential Information of the Company without either
(i) written authorization of an Officer of the Company, or (ii) a fully signed
Confidential Disclosure Agreement or other similar document with the recipient.
I understand that “Confidential Information” means any Company proprietary
information, technical data, trade secrets or know-how, including, without
limitation, research, product plans, products, services, customer lists and
customers (including, without limitation, customers of the Company on whom I
called or with whom I became acquainted during the term of my employment with
the Company), markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances or other business information 1) disclosed to me by the
Company either directly or indirectly in writing, orally or by drawings or
observation of parts or equipment or 2) developed by me in the course of my
employment with the Company. I further understand that “Confidential
Information” does not include any of the foregoing items which has become
publicly known and made generally available through no wrongful act of mine or
of others who were under confidentiality obligations with respect to the item or
items involved.

(b) Former Employer Information. I hereby agree that I will not, during my
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity for whom I have worked in the past, for whom I am now working
or for whom I may work during the term of my employment with the Company, and
that I will not bring onto the premises of the Company any unpublished



--------------------------------------------------------------------------------

document or proprietary information belonging to any such employer, person or
entity unless consented to in writing by such employer, person or entity.

(c) Third Party Information. I recognize that the Company has received, and in
the future will receive, from third parties their confidential or proprietary
information subject to a duty of the Company to maintain the confidentiality of
such information and to use it only for certain limited purposes. I hereby agree
to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out my work for the Company consistent with
the Company’s agreements or other arrangements with any such third parties.

3. Inventions.

(a) Inventions Retained and Licensed. I have listed and described on Exhibit A
all inventions, original works of authorship, developments, improvements, and
trade secrets which were made by me prior to my employment with the Company that
belong to me, that relate to the Company’s proposed business, products or
research and development, and that are not assigned to the Company hereunder
(collectively referred to herein as “Prior Inventions”); if there are no such
Prior Inventions I have so stated on Exhibit A and signed and dated it. If in
the course of my employment with the Company, I incorporate into a Company
product, process or machine a Prior Invention or an invention in which I have an
interest, the Company is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, world-wide license to make, have made,
modify, use and sell such Prior Invention as part of or in connection with such
product, process or machine to the extent that I have the right to grant such a
license.

(b) Assignment of Inventions. I hereby agree that I will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
of my right, title, and interest in and to any and all inventions, original
works of authorship, developments, concepts, improvements, designs, discoveries,
ideas, trademarks or trade secrets, whether or not patentable or registrable
under copyright or similar laws, which I may solely or jointly conceive or
develop or reduce to practice, or cause to be conceived or developed or reduced
to practice, during the period of time I am in the employ of the Company
(collectively referred to herein as “Inventions”), except as otherwise provided
by applicable law. I further acknowledge that all original works of authorship
which are made by me (solely or jointly with others) within the scope of and
during the period of my employment with the Company and which are protectable by
copyright are “works made for hire,” as that term is defined in the United
States Copyright Act. I understand and agree that the decision whether or not to
commercialize or market any invention developed by me solely or jointly with
others is within the Company’s sole discretion and for the Company’s sole
benefit and that no royalty will be due to me as a result of the Company’s
efforts to commercialize or market any such invention.

(c) Inventions Assigned to the United States. I hereby agree to assign to the
United States government all of my right, title, and interest in and to any and
all Inventions whenever such full title is required to be in the United States
by a contract between the Company and the United States or any of its agencies.



--------------------------------------------------------------------------------

(d) Maintenance of Records. I hereby agree to keep and maintain adequate and
current written records of all Inventions made by me (solely or jointly with
others) during the term of my employment with the Company. The records will be
in the form of notes, sketches, drawings and any other format that may be
specified by the Company. The records will be available to and remain the sole
property of the Company at all times.

(e) Patent and Copyright Registrations. I hereby agree to assist the Company, or
its designee, at the Company’s expense, in every proper way to secure the
Company’s rights in the Inventions and any copyrights, patents, mask work rights
or other intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto. I further agree that my obligation to execute or cause to be executed,
when it is in my power to do so, any such instrument or papers shall continue
after the termination of this Agreement. If the Company is unable because of my
mental or physical incapacity or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign patents
or copyright registrations covering Inventions or original works of authorship
assigned to the Company as above, then I hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as my agent and
attorney in fact, to act for and in my behalf and stead to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by me.

(f) Exception to Assignments. I understand that the provisions of this Agreement
requiring assignment of Inventions to the Company do not apply to any invention
which qualifies fully under the provisions of California Labor Code Section 2870
as follows:

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

  (1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

  (2) Result from any work performed by the employee for the employer.

 

  (b) To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”



--------------------------------------------------------------------------------

I will advise the Company promptly in writing of any inventions that I believe
meet the criteria in California Labor Code Section 2870 and not otherwise
disclosed on Exhibit A.

4. Conflicting Employment. I hereby agree that, during the term of my employment
with the Company, I will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or may become involved during the term of my
employment with the Company, nor will I engage in any other activities that
conflict with my obligations to the Company.

5. Company Property. I understand and agree that Company provided computers,
e-mail accounts, voice mail systems, offices, cubicles, labs, cabinets, desks,
telephones, cellular phones, pagers, refrigerators and other appliances,
lockers, and other office, lab or production tools are the property of the
Company. I understand and agree that any files, e-mail messages or attachments,
voice mail messages, documents or any other data sent to me or created by me
during the performance of my employee duties with the Company and/or using
Company tools or equipment, are owned by the Company. I understand that the
Company’s email, voice mail, and telephone systems are solely for business use
and that messages left on, recorded on, or transmitted over such systems are not
confidential. I further agree that the Company may access and monitor all such
items at any time without notice to me and/or in my absence, regardless of
whether I have been assigned a key, access card, access code, or password to
such item. I also agree that upon leaving the Company I will promptly deliver to
the Company or its successors or assigns, (and will not keep in my possession,
maintain copies, recreate or deliver to anyone else) any and all Company
property, including but not limited to, keys, access cards, access codes and
passwords, devices, records, data, notes reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, and other documents or property of any aforementioned items developed
by me pursuant to my employment with the Company or otherwise belonging to the
Company, or its successors or assigns.

6. Notification of New Employer. In the event that I leave the employ of the
Company, I hereby consent to notification by the Company to my new employer
about my rights and obligations under this Agreement.

7. Solicitation of Employees. I hereby agree that for a period of twenty-four
(24) months immediately following the termination of my relationship with the
Company for any reason, whether with or without cause, I shall not either
directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees to leave their employment, or take away such employees, or
attempt to solicit, induce, recruit, encourage or take away employees of the
Company, either for myself or for any other person or entity.

8. Conflict of Interest Guidelines. I hereby agree to diligently adhere to the
Company’s conflict of interest guidelines attached hereto as Exhibit B.

9. Representations. I hereby agree to execute any proper oath or verify any
proper document required to carry out the terms of this Agreement. I hereby
represent that my performance of all the terms of this Agreement will not breach
any agreement to keep in confidence proprietary information acquired by me in
confidence or in trust prior to my employment by the Company. I have not entered
into, and I agree I will not enter into, any oral or written agreement in
conflict herewith.



--------------------------------------------------------------------------------

10. ARBITRATION.

(a) EXCEPT AS PROVIDED IN THIS SECTION 10 HEREOF, I AGREE THAT ANY DISPUTE OR
CONTROVERSY ARISING OUT OF, RELATING TO, OR CONCERNING MY EMPLOYMENT WITH THE
COMPANY OR ANY INTERPRETATION, CONSTRUCTION, PERFORMANCE OR BREACH OF THIS
AGREEMENT SHALL BE SETTLED BY ARBITRATION. THE DECISION OF THE ARBITRATOR SHALL
BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES TO THE ARBITRATION. THIS
AGREEMENT TO ARBITRATE IS GOVERNED BY THE FEDERAL ARBITRATION ACT, 9 U.S.C. §§ 1
ET. SEQ.

(b) CLAIMS MAY BE BROUGHT BEFORE AN ADMINISTRATIVE AGENCY BUT ONLY TO THE EXTENT
APPLICABLE LAW PERMITS ACCESS TO SUCH AN AGENCY NOTWITHSTANDING THE EXISTENCE OF
AN AGREEMENT TO ARBITRATE. SUCH ADMINISTRATIVE CLAIMS INCLUDE WITHOUT LIMITATION
CLAIMS OR CHARGES BROUGHT BEFORE THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
(WWW.EEOC.GOV), THE U.S. DEPARTMENT OF LABOR (WWW.DOL.GOV), AND THE NATIONAL
LABOR RELATIONS BOARD (WWW.NLRB.GOV). NOTHING IN THIS AGREEMENT SHALL BE DEEMED
TO PRECLUDE OR EXCUSE A PARTY FROM BRINGING AN ADMINISTRATIVE CLAIM BEFORE ANY
AGENCY IN ORDER TO FULFILL THE PARTY’S OBLIGATION TO EXHAUST ADMINISTRATIVE
REMEDIES BEFORE MAKING A CLAIM IN ARBITRATION.

(c) THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EACH PARTY’S RIGHT TO A JURY
TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES ARISING OUT OF OR RELATING
TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE RELATIONSHIP (EXCEPT AS PROVIDED IN THIS
SECTION 10 HEREOF), INCLUDING, WITHOUT LIMITATION, THE FOLLOWING CLAIMS:

(i) ANY AND ALL CLAIMS IN TORT OR CONTRACT OR UNDER THE COMMON LAW;

(ii) ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL, STATE OR MUNICIPAL
STATUTE, INCLUDING, WITHOUT LIMITATION, TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF
1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT
AND STATE STATUTES ADDRESSING THE SAME OR SIMILAR SUBJECT MATTERS (INCLUDING
STATUTES AND REGULATIONS RELATING TO EMPLOYEE CLASSIFICATION, COMPENSATION AND
MEAL AND REST PERIODS); AND

(iii) ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION OR HARASSMENT.

(d) I UNDERSTAND THAT EACH PARTY’S PROMISE TO RESOLVE CLAIMS BY ARBITRATION IN
ACCORDANCE WITH THE PROVISIONS OF THIS



--------------------------------------------------------------------------------

AGREEMENT, RATHER THAN THROUGH THE COURTS, IS CONSIDERATION FOR OTHER PARTY’S
LIKE PROMISE.

(e) IN ARBITRATION, THE PARTIES WILL HAVE THE RIGHT TO CONDUCT CIVIL DISCOVERY,
BRING MOTIONS, AND PRESENT WITNESSES AND EVIDENCE AS PROVIDED BY THE FORUM
STATE’S PROCEDURAL RULES. HOWEVER, THERE WILL BE NO RIGHT OR AUTHORITY FOR ANY
DISPUTE TO BE BROUGHT, HEARD OR ARBITRATED AS A CLASS OR COLLECTIVE ACTION.
NOTWITHSTANDING ANY OTHER CLAUSE CONTAINED IN THIS AGREEMENT, THE PRECEDING
SENTENCE SHALL NOT BE SEVERABLE FROM THIS AGREEMENT IN ANY CASE IN WHICH THE
DISPUTE TO BE ARBITRATED IS BROUGHT AS A CLASS OR COLLECTIVE ACTION.

(f) A NEUTRAL ARBITRATOR SHALL BE SELECTED BY MUTUAL AGREEMENT OF THE PARTIES.
THE LOCATION OF THE ARBITRATION PROCEEDING SHALL BE IN THE GENERAL GEOGRAPHICAL
VICINITY OF THE PLACE WHERE THE EMPLOYEE LAST WORKED FOR THE COMPANY, UNLESS
EACH PARTY TO THE ARBITRATION AGREES IN WRITING OTHERWISE. IF FOR ANY REASON THE
PARTIES CANNOT AGREE TO AN ARBITRATOR, EITHER PARTY MAY APPLY TO A COURT OF
COMPETENT JURISDICTION FOR APPOINTMENT OF A NEUTRAL ARBITRATOR. THE COURT SHALL
THEN APPOINT AN ARBITRATOR, WHO SHALL ACT UNDER THIS AGREEMENT WITH THE SAME
FORCE AND EFFECT AS IF THE PARTIES HAD SELECTED THE ARBITRATOR BY MUTUAL
AGREEMENT.

(g) A DEMAND FOR ARBITRATION MUST BE IN WRITING AND DELIVERED BY HAND OR FIRST
CLASS MAIL TO THE OTHER PARTY WITHIN THE APPLICABLE STATUTE OF LIMITATIONS
PERIOD. ANY DEMAND FOR ARBITRATION MADE TO THE COMPANY SHALL BE PROVIDED TO THE
COMPANY’S LEGAL DEPARTMENT, TESSERA, INC., 3025 ORCHARD PARKWAY, SAN JOSE, CA
95134. THE ARBITRATOR SHALL RESOLVE ALL DISPUTES REGARDING THE TIMELINESS OR
PROPRIETY OF THE DEMAND FOR ARBITRATION.

(h) EACH PARTY WILL PAY THE FEES FOR HIS, HER OR ITS OWN ATTORNEYS, SUBJECT TO
ANY REMEDIES TO WHICH THAT PARTY MAY LATER BE ENTITLED UNDER APPLICABLE LAW.
HOWEVER, IN ALL CASES WHERE REQUIRED BY LAW, THE COMPANY WILL PAY THE
ARBITRATOR’S AND ARBITRATION FEES. IF UNDER APPLICABLE LAW THE COMPANY IS NOT
REQUIRED TO PAY ALL OF THE ARBITRATOR’S AND/OR ARBITRATION FEES, SUCH FEE(S)
WILL BE APPORTIONED BETWEEN THE PARTIES BY THE ARBITRATOR IN ACCORDANCE WITH
SAID APPLICABLE LAW.

(i) WITHIN 30 DAYS OF THE CLOSE OF THE ARBITRATION HEARING, ANY PARTY WILL HAVE
THE RIGHT TO PREPARE, SERVE ON THE OTHER PARTY AND FILE WITH THE ARBITRATOR A
BRIEF. THE ARBITRATOR MAY AWARD ANY PARTY ANY REMEDY TO WHICH THAT PARTY IS
ENTITLED UNDER APPLICABLE LAW, BUT SUCH REMEDIES SHALL BE LIMITED TO THOSE THAT
WOULD BE AVAILABLE TO A PARTY IN A COURT OF LAW FOR THE CLAIMS PRESENTED TO AND
DECIDED BY THE ARBITRATOR. THE ARBITRATOR WILL ISSUE A DECISION OR AWARD IN
WRITING, STATING THE ESSENTIAL FINDINGS OF FACT AND



--------------------------------------------------------------------------------

CONCLUSIONS OF LAW. JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY
COURT OF COMPETENT JURISDICTION.

(j) YOU MAY SUBMIT A FORM STATING THAT YOU WISH TO OPT OUT AND NOT BE SUBJECT TO
THIS AGREEMENT TO ARBITRATE CONTAINED IN THIS SECTION 10. TO OPT OUT OF
ARBITRATION, YOU MUST SUBMIT A SIGNED AND DATED STATEMENT ON AN “ARBITRATION
AGREEMENT OPT OUT” FORM (“FORM”) THAT CAN BE OBTAINED FROM THE COMPANY’S HUMAN
RESOURCES DEPARTMENT. IN ORDER TO BE EFFECTIVE, THE SIGNED AND DATED FORM MUST
BE RETURNED TO THE HUMAN RESOURCES DEPARTMENT WITHIN 30 DAYS OF YOUR SIGNING OF
THIS AGREEMENT. IF YOU CHOOSE TO OPT OUT OF ARBITRATION, YOU WILL NOT BE SUBJECT
TO ANY ADVERSE EMPLOYMENT ACTION AS A CONSEQUENCE OF THAT DECISION AND YOU MAY
PURSUE ANY OTHER LEGAL REMEDY AVAILABLE TO YOU. SHOULD YOU NOT OPT OUT OF
ARBITRATION AS PROVIDED IN THIS SECTION 10(j), YOUR CONTINUED EMPLOYMENT
CONSTITUTES MUTUAL ACCEPTANCE OF YOUR AND THE COMPANY’S OBLIGATION TO ARBITRATE
DISPUTES COVERED BY THIS SECTION 10.

11. Governing Law. This Agreement will be governed by the laws of the State of
California, except Section 10, above, which shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§ 1 et seq.

12. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification of or amendment to
this Agreement, nor any waiver of any rights under this agreement will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.

13. Severability. If any covenant set forth in this Agreement is determined by
any court to be unenforceable by reason of its extending for too great a period
of time or over too great a geographic area, or by reason of its being too
extensive in any other respect, such covenant shall be interpreted to extend
only for the longest period of time and over the greatest geographic area, and
to otherwise have the broadest application as shall be enforceable. Except as
provided in Section 10(e), above, the invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof, which shall continue in full force and effect. Without limiting the
foregoing, the covenants contained herein shall be construed as separate
covenants, covering their respective subject matters, with respect to each of
the separate cities, counties and states of the United States, and each other
country, and political subdivision thereof, in which the Company now transacts
any business.

15. Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

16. Consultation with Counsel. You have a right to consult with counsel of your
choice before signing this Agreement.



--------------------------------------------------------------------------------

Date: March 25, 2011     /s/ Farzan Bob Roohparvar    

Signature

Farzan Bob Roohparvar

    Name of Employee (Type or Print)



--------------------------------------------------------------------------------

Exhibit A

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

 

Title

 

Date

  

Identifying Number or Brief Description

 

 

              No Prior Inventions

              Additional Sheets Attached

Signature of Employee: /s/ Farzan Bob Roohparvar

Print Name of Employee: Farzan Bob Roohparvar

Date: March 25, 2011                                                 

 



--------------------------------------------------------------------------------

EXHIBIT B

CONFLICT OF INTEREST GUIDELINES

TESSERA, INC.

It is the policy of Tessera, Inc. (the “Company”) to conduct its affairs in
strict compliance with the letter and spirit of the law and to adhere to the
highest principles of business ethics. Accordingly, all officers, employees and
independent contractors must avoid activities which are in conflict, or give the
appearance of being in conflict, with these principles and with the interests of
the Company. The following are potentially compromising situations which must be
avoided. Any exceptions must be reported to the President of the Company and
written approval for continuation must be obtained.

(a) Revealing confidential information to outsiders or misusing confidential
information. Unauthorized divulging of information is a violation of this policy
whether or not for personal gain and whether or not harm to the Company is
intended. (The Employment, Confidential Information, Invention Assignment and
Arbitration Agreement elaborates on this principle and is a binding agreement.)

(b) Accepting or offering substantial gifts, excessive entertainment, favors or
payments which may be deemed to constitute undue influence or otherwise be
improper or embarrassing to the Company.

(c) Participating in civic or professional organizations that might involve
divulging confidential information of the Company.

(d) Initiating or approving personnel actions affecting reward or punishment of
employees or applicants where there is a family relationship or is or appears to
be a personal or social involvement.

(e) Initiating or approving any form of personal or social harassment of
employees.

(f) Investing or holding outside directorship in suppliers, customers, or
competing companies, including financial speculations, where such investment or
directorship might influence in any manner a decision or course of action of the
Company.

(g) Borrowing from or lending to employees, customers or suppliers.

(h) Acquiring real estate of interest to the Company.

(i) Improperly using or disclosing to the Company any proprietary information or
trade secrets of any former or concurrent employer or other person or entity
with whom obligations of confidentiality exist.



--------------------------------------------------------------------------------

(j) Unlawfully discussing prices, costs, customers, sales or markets with
competing companies or their employees.

(k) Making any unlawful agreement with distributors with respect to prices.

(l) Improperly using or authorizing the use of any inventions which are the
subject of patent claims of any other person or entity.

(m) Engaging in any conduct which is not in the best interest of the Company.

Each officer, employee and independent contractor must take every necessary
action to ensure compliance with these guidelines and to bring problem areas to
the attention of the Company’s management for its review. Violations of this
conflict of interest policy may result in discharge without warning.